     Case 3:20-cv-00529-RCJ-CLB Document 16 Filed 08/23/21 Page 1 of 1




1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA
8
                                              ***
9     ANTHONY ELLIOTT,                          Case No. 3:20-cv-00529-RCJ-CLB

10                                   Petitioner, ORDER
11          v.
12
      PERRY RUSSELL, et al.,
13
                                  Respondents.
14

15

16         Pro se 28 U.S.C. § 2254 habeas corpus petitioner Anthony Elliott has filed a

17   motion for extension of time to respond to respondents’ motion to dismiss (ECF No. 15).
18   Good cause appearing,
19
           IT IS ORDERED that petitioner’s motion for extension of time to respond to the
20
     motion to dismiss (ECF No. 15) is GRANTED. Petitioner must file his response on or
21
     before September 13, 2021.
22

23         DATED: 23 August 2021.
24

25

26                                                   ROBERT C. JONES
                                                     UNITED STATES DISTRICT JUDGE
27

28
                                                 1
